Citation Nr: 9911498	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Renee M. Pelletier


INTRODUCTION

The appellant served on active duty from January 1954 to 
April 1958.  

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Louisville, Kentucky, Regional Office 
(RO). 


REMAND

In an informal hearing presentation dated April 8, 1999, the 
veteran's national service organization representative 
indicated that there was an inferred issue of entitlement to 
service connection for chronic obstructive pulmonary disease.  
As this is the first mention of this issue, it must be 
referred in the first instance to the RO for all appropriate 
development.

A rating decision in December 1997 denied the veteran a 
compensable rating for pulmonary tuberculosis.  In the 
veteran's notice of disagreement, timely filed in February 
1998, he requested a personal hearing at the RO.  In a letter 
dated 
March 10, 1998, the RO informed the veteran that he had a 
hearing scheduled for April 14, 1998.  In his substantive 
appeal, received March 13, 1998, the veteran requested a 
Travel Board hearing.  At his April 1998 RO hearing before a 
hearing officer, there was no indication that the veteran was 
withdrawing the request for a TB hearing.  

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Under the circumstances, the case is remanded for the 
following:

The RO should contact the veteran and 
inquire whether he still desires a Travel 
Board hearing.  If the response is in the 
affirmative, the RO should schedule the 
veteran for a Travel Board hearing and 
notify him of the date of that hearing.

Following completion of the development, the case should be 
returned to the Board after compliance with all requisite 
appellate procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




